



COURT OF APPEAL FOR ONTARIO

CITATION:
Sadie Moranis Realty
    Corporation v. 1667038 Ontario Inc., 2012 ONCA 475

DATE: 20120705

DOCKET: C53832

Laskin, Goudge and Rouleau JJ.A.

BETWEEN

Sadie Moranis Realty Corporation

Plaintiff (Appellant)

and

1667038 Ontario Inc. and George B. Callahan

Defendants (Respondents)

Kirkor Apel, for the appellant

Trent Morris, for the respondents

Heard: April 13, 2012

On appeal from the judgment of the Divisional Court
    (Jennings, Swinton and Lederer JJ.), dated January 28, 2011, with reasons by
    the court and reported at [2011] O.J. No. 398.

Goudge J.A.
:

INTRODUCTION

[1]

The central issue in this case is whether the appellant meets the test
    required by rule 45.02 of the
Rules of Civil Procedure
, R.R.O. 1990,
    Reg. 194 to obtain an order that certain funds be paid into court pending the
    outcome of this action.

[2]

Rule 45.02 reads:

SPECIFIC FUND

45.02 Where the right of a party to a specific fund
    is in question, the court may order the fund to be paid into court or otherwise
    secured on such terms as are just.

[3]

The appellants motion under rule 45.02 succeeded before the Master. It
    was also awarded costs of $20,000.  On appeal, the Superior Court judge upheld
    the order and awarded further costs of $8,746.83.  Leave to the Divisional
    Court was granted, where the appeal was allowed, the orders of the judge and
    the Master, including the costs orders, were set aside, and the appellants
    rule 45.02 motion was dismissed, with global costs to the respondents fixed at
    $10,000.

[4]

The appellant appeals with leave to this court. It seeks first to
    restore the Masters order pursuant to rule 45.02, and second, to restore the Masters
    costs order in any event.

[5]

As I will explain, I agree with the result reached by the Divisional
    Court, but for somewhat different reasons.  I would therefore dismiss the
    appeal.

THE BACKGROUND

[6]

This litigation arose as a result of the sale of land by the respondent
    1667038 Ontario Inc. (166).  The respondent George B. Callahan (Callahan) was
    the solicitor for 166 on the transaction.

[7]

Pursuant to a listing agreement it signed with 166 on November 1, 2006
    (the Listing Agreement), the appellant was the listing agent for the property.
    The Listing Agreement provided for the appellant to receive a commission of
    eight percent of the sale price on the closing of the sale.

[8]

On May 31, 2007, an offer to purchase the property for $2,000,000 was
    accepted. The purchaser paid a deposit of $5,000. The sale closed on or about May
    15, 2008 and the deposit was applied to the appellants commission. The balance
    of the proceeds of the sale were held in trust by Callahan.

[9]

166 refused to pay the remainder of the commission to the appellant
    because it says that the appellant, among other things, failed to ensure that
    certain lots within the property would remain with the vendor and would not be
    included in the sale.

[10]

The
    appellant therefore commenced this action on June 6, 2008. Callahan was sued
    only because he held the proceeds of the sale. By the time of the motion before
    the Master, all but some $40,000 of these proceeds had been disbursed.

[11]

As
    originally framed, the appellants action sought its commission as being due
    and owing on closing pursuant to the Listing Agreement. On June 3, 2009, the
    Master (not the Master who dealt with the rule 45.02 motion) dismissed the
    appellants motion to amend this claim to also seek recovery based on express
    or implied trust, unjust enrichment and constructive trust, and conversion. No
    appeal was taken from this order.

[12]

This
    appeal results from the motion under rule 45.02 brought by the appellant in its
    action against the respondents. The motion sought to require Callahan to pay
    into court the proceeds of the sale remaining in trust pending the outcome of
    the action for the appellants commission.

[13]

On
    December 17, 2008, the Master granted the order. The Master found that it was
    not necessary that the appellant have a proprietary claim to succeed. She held
    that the words of the Listing Agreement were capable of establishing a term
    that the commission be paid out of the proceeds of the sale. The Master also
    found that, although the appellant did not plead trust principles, the record
    supported the appellants claim to the monies in trust on the basis of
    constructive trust. The Master ordered costs of $20,000 to the appellant as
    fair and reasonable given the appellants success, and taking into account the
    usual factors relevant to costs, together with the respondents delay in
    disclosing the disbursal of much of the sale proceeds.

[14]

On
    appeal, the Superior Court judge upheld this order and the reasoning underlying
    it and assessed additional costs of $8,746.83.

[15]

On
    further appeal, the Divisional Court held that both the judge and the Master
    erred in finding that a plaintiff need not establish a proprietary claim to a
    specific fund in order to obtain relief under rule 45.02. The court found that the
    appellants claim is framed as a breach of the Listing Agreement. In the
    absence of a proprietary claim, the court ordered that the rule 45.02 motion
    and the costs orders below be dismissed. It awarded the respondents global
    costs for all proceedings of $10,000.

ANALYSIS

[16]

The
    issue in this appeal is the test required by rule 45.02, and whether the
    appellant meets it in this case. To reiterate, rule 45.02 reads as follows:

SPECIFIC FUND

45.02 Where the right of a party to a specific fund
    is in question, the court may order the fund to be paid into court or otherwise
    secured on such terms as are just.

[17]

Rule
    45.02 is part of Rule 45 which, as its title suggests, provides for the interim
    preservation of property pending litigation. The Rule is a limited exception to
    the laws deep-seated aversion to providing a plaintiff with execution before a
    trial. The risk of such an order, because of its invasive nature, is well
    explained by Sharpe J.A. in
Injunctions and Specific Performance
, looseleaf
    3d ed. (Aurora: Canada Law Book, 2012), at para. 2.760:

Clearly, pre-trial execution of any kind poses definite
    problems. Attachment of assets or interference with disposition of assets will
    often constitute a serious interference with the defendants affairs. That
    interference may be more readily justified where the plaintiffs right is
    specifically related to the asset in question. However, where the plaintiff
    asserts a general claim and looks to the assets only as a means of satisfying a
    likely or possible monetary judgment against the defendant, interference with
    the defendants assets is more difficult to justify.

[18]

In
    my view, the policy approach dictated by this caution must inform the test
    required by rule 45.02. In
News Canada Marketing Inc. v. TD Evergreen, a
    Division of TD Securities Inc.
, [2000] O.J. No. 3705 (S.C.), at para. 14,
    Nordheimer J. put forward a test which does that, and which I would adopt:

I conclude therefore that the appropriate test for relief under
    rule 45.02 should require the plaintiff to establish that:

(a) the plaintiff claims a right to a specific fund;

(b) there is a serious issue to be tried regarding the
    plaintiffs claim to that fund;

(c) the balance of convenience favours granting the relief
    sought by the plaintiff.

[19]

The
    first of these requirements, the one under special scrutiny in this appeal,
    faithfully reflects the language of rule 45.02. It requires that there be a
    specific fund readily identifiable when the order is sought. It also requires
    that the plaintiff assert a legal right to the specific fund as a claim in the
    litigation. While I do not find it to be a helpful descriptor, I think it is in
    this sense that past jurisprudence has sometimes described the specific fund as
    earmarked to the litigation.

[20]

The
    second and third requirements, though not centrally in issue in this case, are
    equally important in manifesting the policy behind the rule. They ensure that
    interference with the defendants disposition of assets is limited to cases
    where the plaintiff has a serious prospect of ultimate success, and there is
    something compelling on the plaintiffs side of the scales, such as a real
    concern that the defendant will dissipate the specific fund, that is sufficient
    to outweigh the defendants freedom to deal with his or her property.

[21]

Framed
    in this way, the test will not be met where a plaintiffs claim is for damages.
    That is so even if a specific fund is identifiable in the factual matrix of the
    litigation, because a claim for damages is not a claim to a legal right to that
    fund. In
Asante Financial Management Ltd. v. Dixon
(2004), 8 C.P.C.
    (6th) 57 (Ont. S.C.), Wilton-Siegel J. put it this way, at para. 28:

There is a subtle but important difference between an amount
    that may be owing to the plaintiff and a right of the plaintiff to a fund.

[22]

Where
    the test is met, the order secures the specific fund claimed by the plaintiff
    pending the outcome of the litigation. The order is distinguishable from a
Mareva
injunction (with its even stricter test), where the defendant is restrained
    from dealing with its own assets pending trial even though the plaintiff is not
    asserting a legal right to any of those assets.

[23]

Much
    of the argument in this court addressed the Divisional Courts refinement of
    the first part of the test from
News Canada Marketing Inc.
The
    Divisional Court required that the plaintiffs claim to the specific fund be proprietary
    in nature.

[24]

The
    Divisional Court was simply reflecting a notion that has crept into the rule
    45.02 jurisprudence over the last decade, perhaps spurred by cases in which the
    claimed right to the specific fund was seen as clearly proprietary in nature (such
    as a claim of ownership) and therefore undoubtedly sufficient to meet the first
    part of the test. Where, however, the order is denied because the claimed right
    is not seen as proprietary a difficulty with the refinement arises.

[25]

One
    way to put that difficulty is that the language of the subrule does not require
    that the right to the specific fund claimed by the plaintiff be a proprietary
    right. The refinement is simply not true to the subrule.

[26]

Put
    another way, if the refinement (i.e. that the plaintiffs claim be to a
    proprietary right to the specific fund) is seen to confine the plaintiff to
    only a certain sort of legal right, it would unjustifiably narrow the subrule
    to something less than the subrule provides for. If, on the other hand, the refinement
    is seen as not affecting the test as stated in the subrule, it adds nothing.
    Moreover, it risks diverting the proper inquiry into an analysis of whether the
    legal right claimed has a proprietary dimension or is proprietary in nature
    as several of the cases have described. Either way, the refinement is not
    justified.

[27]

In
    short, I do not think that rule 45.02 requires that the legal right to the
    specific fund claimed by the plaintiff be a proprietary right.

[28]

What
    remains is to examine whether the appellant meets the test for a rule 45.02
    order as I have framed it.

[29]

In
    my view, it is clear that the appellant does not do so. While the monies held
    in trust are in an identifiable fund, the appellant does not claim a legal
    right to that specific fund in this litigation.

[30]

I
    agree with the Divisional Court that the appellants claim is for breach of
    contract because of the vendors failure to pay the commission in accordance with
    the Listing Agreement. That agreement provides for the payment of the commission
    on closing and for the application of the deposit to that commission. Importantly,
    it does not provide for the commission to be paid out of the proceeds of the
    sale. In finding that the words of the Listing Agreement were capable of giving
    the appellant such a right, the Master was in error.

[31]

The
    Master also erred in finding that the appellant could claim a right to the
    monies in trust on the basis of trust principles. That conclusion is untenable
    in the face of the dismissal of the appellants motion to amend its claim to do
    just that.

[32]

In
    short, the appellant cannot meet the test for an order under rule 45.02. The
    Divisional Court was correct to allow the appeal and dismiss the motion.

[33]

Since
    the motion fails, there is no justification for independently sustaining the
    costs order which was made by the Master based on the appellants success.

[34]

In
    the result, I would dismiss the appeal with costs fixed at $5000 inclusive of
    disbursements and applicable taxes.

Released: July 5, 2012 (J.L.)

S.T. Goudge J.A.

I agree J.I. Laskin J.A.

I agree Paul Rouleau J.A.


